Citation Nr: 1009354	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1969 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The Veteran appeared before 
the undersigned Veterans Law Judge at a Board hearing held at 
the RO in July 2009.  


FINDINGS OF FACT

1. A final January 2003 rating decision denied a claim to 
reopen the claim for service connection for PTSD.  

2.  The evidence associated with the claims file since the 
January 2003 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2003 rating decision 
is not new and material; the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).



[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in 
September 2003 included the criteria for reopening a 
previously denied claim.  The Veteran's representative, in 
his November 2006 RO hearing, indicated actual knowledge of 
why the claim was previously denied.  Specifically, the 
representative attempted to solicit specific information 
necessary for stressor verification.  Additionally, the 
September 2003 rating decision and June 2005 Statement of the 
Case provided specific information regarding the criteria for 
establishing service connection and why the evidence he has 
submitted does not support his claim.  Any timing error was 
cured by the readjudication of the claim by the February 2009 
Supplemental Statement of the Case.  Additionally, the 
Veteran has specifically stated, in both his November 2006 RO 
hearing and July 2009 Board hearing that he was not able to 
provide any specific information for stressor verification 
purposes, such that a remand for notice is unwarranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 
2002).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter indicates that enclosed with the letter was 
information regarding what the evidence must show, which 
under the presumption of regularity is presumed to have been 
sent to the Veteran.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that listed correspondence was 
mailed by the RO to the appellant.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements, including lay evidence.  He 
was also provided a RO hearing in November 2006 and a travel 
board hearing by BVA in July 2009, before the undersigned 
Veterans Law Judge.  

A VA examination is not necessary, because in the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A review of the record 
indicates that the Veteran was previously denied service 
connection for that disorder in a January 2003 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The Veteran's claim for service connection for PTSD was 
denied by an April 1995 rating decision.  The RO noted that 
the Veteran had not furnished any medical evidence indicating 
that the he had a psychiatric disorder and failed to report 
to two VA examinations.  At the time of the April 1995 rating 
decision, the record included service treatment records which 
generally did not indicate any complaints of, or treatment 
for, a psychiatric disorder; and did not provide any 
information regarding a claimed stressor.  An October 1994 VA 
examination indicated that the Veteran was diagnosed with 
crack cocaine addiction, alcoholism, chronic dermatitis 
secondary to poor skin hygiene, and a history of Agent Orange 
exposure.

The Veteran's claim was again denied by a July 1996 rating 
decision.  Evidence of record at that time included medical 
evidence that the Veteran was found to have probable PTSD, as 
indicated by a May 1996 VA medical record.  The July 1996 
rating decision continued to deny the Veteran's claim as he 
did not have a confirmed diagnosis of PTSD.  

A September 1996 rating decision also denied the Veteran's 
claim.  At that time, the record generally included 
additional medical records indicating psychiatric treatment.  
The rating decision noted that the Veteran had failed to 
appear for a VA examination in regards to his PTSD claim. The 
rating decision found that treatment records contained no 
clinical evidence of the existence of PTSD and that the 
Veteran had not reported requisite stressors.  

The evidence of record at the time of the April 2002 rating 
decision consisted of some service records, which indicated 
Vietnam service, but no indication of combat service.  The 
evidence also indicated that the Veteran was treated by VA 
for PTSD. The April 2002 rating decision noted that service 
connection for PTSD was denied because there was no evidence 
to show a precipitating stressful experience occurred in 
service and/or no medical evidence to link such experience to 
the currently diagnosed disability.

At the time of the January 2003 decision, the evidence of 
record included additional VA medical records, generally 
indicating that the Veteran had a diagnosis of PTSD.  VA 
medical records also associated the Veteran's PTSD 
symptomatology to service, as indicated by a VA December 2001 
intake note.  The RO found that the Veteran had been 
diagnosed with PTSD on several occasions, but that he had not 
submitted information regarding in-service stressors.  The RO 
also noted that on several cases the Veteran had been 
diagnosed with PTSD and on several other occasions he had 
been diagnosed with alcohol and drug dependence.  The RO 
found that the evidence did not establish that a stressful 
experience occurred.

Subsequent to the January 2003 rating decision, additional VA 
medical records indicating treatment for PTSD were associated 
with the claims file, in addition to letters from the 
Veteran's VA doctors opining that the Veteran has PTSD due to 
service, as indicated in a June 2003 letter from his VA 
psychologist F.S., Ph.D.  

The Veteran has also submitted personal statements, including 
at his November 2006 RO hearing and July 2009 Board hearing.  
The Veteran's statements included claimed stressors, such as 
an undated report of being ambushed on the way to Da Nang for 
dental work and being stationed close to Camp Evans when it 
was attacked.  He also provided lay statements from his 
friend, P.F., and his family member, L.W., regarding the 
Veteran's personality change following service.  

Finally, additional service treatment records have also been 
associated with the claims file.  The Board notes that under 
some circumstances a previously denied claim can be reopened 
on the basis of "relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim," under 38 
C.F.R. § 3.156(c).  However, the Board also notes that 
although the Veteran's new service treatment records were not 
associated with the claims file, they are not relevant to the 
claim, as they do not lend support to verifying the Veteran's 
claimed stressors, as they only indicate treatment for 
various disorders during service, but do not indicate the 
occurrence of the claimed stressors.

Although the evidence submitted since the September 2002 
rating decision is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated evidence provided any evidence 
supporting the verification of any of the Veteran's claimed 
stressors.  The newly submitted medical evidence only 
demonstrates what was previously known, that the Veteran has 
received treatment for PTSD and that his VA examiners have 
associated his symptoms with his service.  Additionally, the 
new lay evidence, including the lay statements of the 
Veteran's friends, does not provide information to aid in the 
verification of the Veteran's claimed stressors.  The new 
statements did not provide sufficient information for 
verification of the alleged stressors.  As indicated by the 
February 2009 Supplemental Statement of the Case, the only 
specific information provided by the Veteran regarding his 
claimed stressors was an attack on the ammunition supply of 
Camp Evans, which neighbored where he was stationed in 
Vietnam.  However, the RO found that although the ammunition 
supply at Camp Evans had been attacked, that attacked 
occurred in the year prior to the Veteran's service in 
Vietnam.  At his two hearings, the Veteran reported that he 
was unable to provide specific information for stressor 
verification purposes.

The evidence received since the January 2003 rating decision 
does not contain evidence supporting the verification of the 
Veteran's claimed in-service stressors.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate his service connection claim.  Accordingly, the 
Board finds that the claim for service connection may not be 
reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


